Citation Nr: 0021751	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  95-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as secondary to service-connected ulcerative colitis.

2.  Evaluation of osteoporosis of the right knee, rated zero 
percent disabling from January 24, 1991.

3.  Evaluation of sacroiliitis (healed), rated zero percent 
disabling from October 3, 1991. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 until 
October 1945.  A period of unverified service is indicated 
between July 1938 and July 1941.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of June 1994 of the Pittsburgh, Pennsylvania 
Regional Office (RO) which denied service connection for 
heart disease, to include as secondary to ulcerative colitis.  
Service connection was however, granted for osteoporosis of 
the right knee and sacroiliitis, each rated noncompensably 
disabling from January 24, 1991and October 3, 1991, 
respectively.  The veteran expressed dissatisfaction with the 
initial disability evaluations for the service-connected low 
back and right knee disorders and perfected an appeal of 
those determinations.  

This case was remanded by a decision of the Board dated in 
June 1998 and is once again before the signatory Member for 
appropriate disposition.  

The Board notes that additional evidence was received 
subsequent to the case being transferred to the Board.  This 
evidence was not previously considered by the RO.  In this 
respect, regulations provide that any pertinent evidence 
submitted by the veteran or his representative which is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case 
(SSOC) unless this procedural right is waived by the 
appellant.  See 38 C.F.R. § 20.1304 (c) (1999).  The record 
reflects that although the veteran has not waived his 
procedural rights in this instance, the Board has determined 
that a remand for consideration of the new evidence and 
issuance of an SSOC is not warranted.  Specifically, a review 
of this evidence shows that it is medical authority which 
primarily pertains to stress and its effect upon the heart 
which is not pertinent to an issue on appeal.  Accordingly, 
the Board finds that the evidence received by it in April 
2000, subsequent to the case being transferred to the Board, 
is not pertinent evidence for which a remand is required 
under 38 C.F.R. § 20.1304 (c).


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to 
suggest that the veteran's current heart disease is in any 
way related to his military service or a service-connected 
disability.

2.  The claim for service connection for heart disease as 
secondary to service-connected ulcerative colitis is not 
plausible.

3.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal with respect to the 
issues of compensable ratings for the service-connected 
osteoporosis of the right knee and healed sacroiliitis have 
been obtained.  

4.  Osteoporosis of the right knee is manifested by 
symptomatology which includes some deformity, slightly 
reduced range of motion, crepitus and reported complaints of 
pain which is not productive of more than slight impairment; 
there is no evidence of active inflammation, meniscal tear, 
or laxity in the ligamentous structure and disability is 
primarily due to degenerative joint disease which is not 
service-connected.

5.  Healed sacroiliitis was manifested by X-ray evidence of 
such without any clinical indication of a chronic symptomatic 
process between October 3, 1991 and March 20, 1994.

6.  Healed sacroiliitis was manifested by symptoms which 
included spondylosis, intermittent chronic pain, difficulty 
bending, tenderness, sclerotic changes on X-ray, pain on 
motion and functional impairment due to pain, as well as 
flexion of 40 degrees and other restricted motion which may 
more nearly be considered moderate limitation of motion from 
March 21, 1994.


CONCLUSIONS OF LAW

1.  The claim for service connection for heart disease, to 
include as secondary to service-connected ulcerative colitis, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation of 10 percent for 
osteoporosis of the right knee are met from January 24, 1991.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5013, 5257 
(1999); Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

3.  The criteria for a disability rating in excess of zero 
percent for healed sacroiliitis from October 3, 1991 to March 
20, 1994 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002, 5009, 5292 (1999); Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

4.  The criteria for an evaluation of 20 percent for healed 
sacroiliitis are met from March 24, 1994.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5002, 5009, 5292 (1999); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for heart disease, to include as 
secondary to ulcerative colitis.

The appellant asserts that he now has heart disease which is 
proximately due to or is the result of the service-connected 
ulcerative colitis.  He maintains that a VA physician told 
him that the two disorders were etiologically related.  For 
this reason, it is contended that service connection for 
heart disease should now be granted by the Board.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served continuously for 90 days during a period of 
war or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (1999).

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim for service 
connection for heart disease, to include as secondary to the 
service-connected ulcerative colitis.  In this regard, he has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994), Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the appeal must fail.  See Epps v. Gober, 
126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 
(1996).

To establish a well-grounded claim for service connection in 
the instant case, the appellant must satisfy three elements.  
First, there must be a medical diagnosis of a current 
disability.  Second, there must be medical, or in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service or as a result of service-
connected disability.  Third, there must be medical evidence 
of a nexus between the disease or injury and the currently 
claimed disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.

Factual Background

The veteran's service medical records are negative for any 
heart-related complaints or symptoms and examinations, 
including chest X-ray, was negative.  His cardiovascular 
system was evaluated as normal upon examination in October 
1945 for release from active duty.  Service medical records 
do reflect treatment dating back to November 1939 for rectal 
bleeding, as well as a variety of other gastrointestinal 
complaints.  

Postservice VA clinical records reflect that the veteran 
developed and was treated for chronic abdominal symptoms 
diagnosed as amebiasis for which service connection was 
granted by rating action dated in July 1948, rated 10 percent 
disabling.  Following the receipt of additional medical 
evidence, the August 1949 rating decision recharacterized the 
service-connected disorder as ulcerative colitis as opposed 
to amebic dysentery.  By rating action dated in May 1992, the 
disability evaluation for ulcerative colitis was increased to 
100 percent disabling, effective from January 1992.

The postservice record reflects that the veteran was treated 
extensively for ulcerative colitis over the years and was 
examined on a number of occasions by VA, to include chest X-
ray study and an electrocardiogram.  However, the evidence is 
silent for any remarkable findings regarding the heart until 
August 1987 when an abnormal electrocardiogram was obtained.  
A VA medical report dated in July 1989 noted that the 
appellant had suffered an anteroseptal myocardial infarction 
in October 1988, and indicated that he currently carried a 
diagnosis of coronary artery disease.  On VA examination in 
March 1994, it was noted that he had had a severe myocardial 
infarction one year before.  The diagnosis of coronary artery 
disease was continued.  

An advisory opinion was obtained from a VA physician in a 
Report of Contact dated in May 1994 in which it was opined 
that there was no direct or causal relationship between the 
veteran's service-connected ulcerative colitis and the 
development of coronary artery disease.  

Undated medical authority from an unreferenced source was 
received from the veteran highlighting the topic of 
inflammatory bowel disease, noting that recurring 
myopericarditis had been described during relapses of chronic 
ulcerative colitis.  It was also indicated that systemic 
complications or manifestations of ulcerative colitis 
included endocarditis.  

The appellant and his wife presented testimony upon personal 
hearing on appeal in August 1997 before the undersigned 
Member of the Board sitting at Pittsburgh, Pennsylvania to 
the effect that his VA physician, Dr. Montero, had told them 
that the veteran's heart disease was a "side effect" of and 
was directly resulted to ulcerative colitis.  It was reported 
that constant bleeding from the ulcerative colitis had 
brought on his heart attack in 1988. 

Pursuant to Board remand of June 1998, pertinent VA clinical 
records dating from 1988 were requested and obtained from the 
treating facility where the veteran reportedly obtained 
treatment from Dr. Montero.  In addition, the veteran was 
asked to submit medical evidence linking the development of 
his heart disorder to his military service and to see if he 
could obtain a statement from Dr. Montero in support of his 
claim.  In response the veteran indicated that he had no 
medical evidence in that his care was through VA sources 
only.  

Additional medical authority was received from the veteran in 
April 2000 elaborating upon the effects of stress as a risk 
factor for cardiovascular disease. 

Legal Analysis

At the outset, the Board points out that no abnormal heart-
related symptomatology was shown, nor was coronary artery 
disease diagnosed in the service medical records.  The 
clinical record does not indicate a clinical finding of heart 
disease until at least 1988.  Therefore, it is not 
demonstrated that a cardiac disease process was clinically 
evident within one year of separation from active duty.  
Consequently, service connection for heart disease may not be 
accorded on a direct or presumptive basis.  See 38 U.S.C. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  

Although the veteran asserts that he now has heart disease 
which is related to a service-connected disability, 
specifically ulcerative colitis, there is no competent 
clinical evidence anywhere in the record which supports a 
relationship between the two diseases.  As a lay person who 
is untrained in the field of medicine, the veteran himself is 
not competent to provide a medical opinion as to this matter.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  The 
medical authority he has submitted (in the form of medical 
treatises not pertaining directly to his case) does not 
support a relationship between ulcerative colitis and 
coronary artery disease.  Moreover, a VA medical opinion is 
of record which unequivocally states that there is no direct 
or causal relationship between the two disorders; the 
physician who offered that opinion had the chance to review 
the veteran's records.  The veteran has stated that his 
doctor told him that ulcerative colitis led to his heart 
disease.  However, a review of the voluminous clinical data 
of record reflects no indication of any competent etiological 
relationship in this regard.  The Board points out that any 
statement of an appellant as to what a doctor told him is 
insufficient to establish a medical diagnosis.  See Warren v. 
Brown, 6 Vet.App. 4, 6 (1993).  In sum, the only evidence 
suggesting that there is a relationship between ulcerative 
colitis and heart disease has been the appellant's own 
statements and testimony to this effect.  The Board is aware 
of the profound effects the service-connected ulcerative 
colitis has had on the veteran's life, and also that the 
veteran firmly believes that there is a link between such 
disability and the development of his heart disorder.  Such 
assertions or beliefs, however, do not constitute cognizable 
evidence upon which to reach the merits of this matter. 

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran's heart disease is of service onset or is related to 
a service-connected disability, his claim of service 
connection for such is not well grounded.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, 
the appeal is denied.  See Edenfield v. Brown, 8 Vet.App. 384 
(1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claim well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service or a service-connected disability, the Board views 
its discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the above cited disorder.  Robinette, 8 
Vet.App. at 77.


Increased rating claims

The veteran asserts that the symptoms associated with his 
service-connected low back and right knee disorders are more 
disabling than reflected by the currently assigned disability 
evaluations, and that he is entitled to a higher evaluation 
in each instance.  The veteran contends that he has low back 
discomfort, and that his right knee is so painful that some 
days he has difficulty walking, and must use a cane.  

The Board finds that the veteran's claims for increased 
ratings for his service-connected right knee and low back 
disorders are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the veteran's 
claims are well grounded because he has service-connected 
disabilities and evidence is of record that he claims shows 
exacerbation of those disorders.  See Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1,
4.2 (1999).  However, inasmuch as the question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
initial rating following an award of service connection, 
different disability evaluations can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet.App. 119 
(1999).

If the disability involves a joint, consideration must be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse. 38 C.F.R. § 4.45 (1999).  In DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995), the United States Court 
of Appeals for Veterans Claims (Court) held that a rating 
determination under a diagnostic code which provides for a 
rating solely on the basis of loss of range of motion, should 
be portrayed "in terms of the degree of additional range-of- 
motion loss due to pain on use or during flare-ups." 

The record contains an advisory medical opinion dated in May 
1994 from a VA physician who cited medical authority and 
opined that there were two patterns of arthropathy or 
arthritis that were associated with ulcerative colitis which 
were peripheral arthropathy (large joints of the 
extremities), and spondyloarthropathy (including sacroiliitis 
and ankylosing spondylitis).  It was concluded that the 
record indicated a healed sacroiliitis which was related to 
the service-connected ulcerative colitis, to be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5009.  The advising 
physician also found that service connection was warranted 
for mild osteoporosis of the right knee secondary to steroid 
treatment.  It was noted, however, that degenerative joint 
disease which had been indicated was most likely due to the 
aging process.  The Board emphasizes that the grant of 
service connection for the right knee and back disorders 
encompasses only osteoporosis and sacroiliitis, and that 
service connection for degenerative arthritis was denied.  

2.  Increased rating for sacroiliitis.

When an unlisted condition is encountered, it is permissible 
to rate by analogy to a closely rated disease.  38 C.F.R. 
§ 4.20.  Sacroiliitis has been rated as rheumatoid arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5009.  Rheumatoid 
arthritis as an active process will be rated a minimum of 20 
percent with 1 or 2 exacerbations a year in a well-
established diagnosis.  Higher evaluations are assigned for 
more disabling manifestations.  Otherwise, the condition will 
be rated for chronic residuals.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

In the case, it has been determined that the veteran has 
healed sacroiliitis.  Consequently, an active rheumatoid 
process is not clinically indicated.  For chronic residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, rate under the appropriate diagnostic codes for 
the specific joint or joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  38 C.F.R. 
Part 4, Code 5292.  

VA radiological study of the low back in October 1991 was 
interpreted as showing active sacroiliitis which had gone 
through a reparative phase and was currently healed.  

The veteran underwent VA examination in March 1994 and 
complained of intermittent lower back pain and indicated that 
once he could not get off the bed due to the severity of his 
symptoms.  Straight leg raising was positive on the right but 
it was noted that this was no Lasegue's.  There were no 
postural abnormalities or fixed deformity.  Musculature of 
the back appeared normal.  There was marked limitation of 
motion in all directions (noted on a separate record as 
forward flexion, extension, side bending and rotation to 30, 
15, 10 and 5 degrees, respectively) with evidence of pain on 
motion.  Some loss of pinprick sensation of the right lower 
leg was noted.  There was motor weakness of the dorsal and 
plantar flexors, bilaterally.  Patellar reflexes were equal 
and symmetrical.  No Achilles reflexes were elicited.  A 
diagnosis of degenerative joint disease of the lumbosacral 
spine was rendered.

The veteran presented testimony upon personal hearing on 
appeal in August 1997 before a Member of the Board sitting at 
Pittsburgh, Pennsylvania to the effect that he had steady 
back pain which for which he required medication.

The veteran was afforded a VA examination in November 1999 in 
which the examiner stated that the voluminous claims folder 
had been reviewed in its entirety.  It was noted that medical 
literature was also consulted for verification of opinions 
rendered, a list of which was contained in the clinical 
report.  A detailed clinical history was recited.  The 
appellant related that he had gradually worsening low back 
pain.  Upon examination of the back, he was observed to have 
a level pelvis.  There was tenderness over the SI joints, 
bilaterally.  The examiner noted that provocative stressing 
of the SI joints resulted in reports of increased pain.  No 
spasm was elicited.  Range of motion of the low back resulted 
in flexion to 40 degrees, with extension and rotation to 10 
degrees each.  Neurological evaluation disclosed normal 
reflexes and sensation.  Radiological studies of the 
sacroiliac joins were interpreted as showing sclerotic 
changes on the left consistent with previous sacroiliitis 
similar to that described in previous studies.  Serologic 
studies for inflammatory arthritis were all negative.  A 
diagnosis of sacroiliitis, currently quiescent but with 
evidence of activity in the past, a manifestation of 
ankylosing spondylitis, was rendered.  

The examiner provided an analysis and synopsis of pertinent 
medical literature in relation to the clinical findings and 
history pertaining to the low back and, for the most part, 
corroborated the opinion of the VA advising physician in May 
1994.  The VA examining physician cited medical authority in 
finding that inflammatory arthropathy in and of itself could 
lead to joint changes that contributed to what eventually 
became degenerative/traumatic arthropathy.  It was noted that 
this was especially true when the person maintained 
activities during the period of acute inflammation.  It was 
concluded that spondylopathy and sacroiliitis were 
contributing factors in the veteran's current low back 
complaints, and that the reported difficulty with bending 
because of back pain would be consistent with sacroiliitis.   


Analysis

The VA clinical evidence reveals that the veteran was found 
to have healed sacroiliitis in October 1991 as a residual of 
a previous inflammatory process which was later determined to 
be service-connected.  However, other than X-ray evidence of 
that pathology, no complaint or findings of a symptomatic low 
back process, to include pain, is recorded in the extensive 
clinical data until VA examination in March 1994.  Thus, upon 
review of the clinical record in light of Fenderson v. West, 
12 Vet.App. 119 (1999), the Board finds the zero percent 
disability evaluation assigned from the date of service 
connection on October 3, 1991 was appropriate in light of the 
lack of symptoms indicated for the low back.  Consequently, 
the only remaining question to be considered is whether 
subsequent low back symptomatology is sufficient to support 
the assignment of a "staged" rating under Diagnostic Codes 
5002 and/or 5292.  The Board finds in this instance that it 
does.

The VA clinical evidence with respect to the veteran's sacral 
spine, dating from the VA examination on March 21, 1994, 
clearly indicates that service-connected disability, 
specifically sacroiliitis, impacts to a significant degree on 
the veteran's low back functioning.  The veteran has 
described intermittent chronic pain, and difficulty bending, 
and states that his activities have been affected as a result 
thereof.  The Board notes in this instance that on VA 
examination in November 1999, he had 40 degrees of lumbar 
spine flexion, and only 10 degrees of extension due to S1 
joint pain.  The Board thus finds that disability comparable 
to at least moderate limitation of motion of the lumbar spine 
is indicated.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Tenderness was also elicited on examination and sclerotic 
changes of the sacroiliac joints were observed on X-ray.  In 
view of such, to include clinical findings which may be 
contributing to functional loss (see DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), and with consideration of Fenderson, 
the Board resolves the benefit of the doubt in favor of the 
veteran by finding that the service-connected healed 
sacroiliitis more nearly approximates the criteria for a 20 
percent "staged" rating dating back to the VA examination 
of March 21, 1994.  

3.  Increased rating for osteoporosis of the right knee.

Osteoporosis with joint manifestations is rated as 
degenerative arthritis on the basis of limitation of motion 
of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 
5013.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  Moderate impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 20 
percent evaluation.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA outpatient clinical records dating from 1991 reflect that 
the appellant was treated intermittently for complaints of 
pain and tenderness affecting the right knee.  

The veteran underwent VA examination in March 1994 and stated 
that he had pain in his knees most of the time.  Upon 
examination, there was no swelling, deformity or instability 
of the right knee.  It was reported that there was some 
limitation of motion.  Evaluation of range of motion (on a 
separate page) showed flexion to 35 degrees and extension of 
zero degrees on the right.  A diagnosis of degenerative joint 
disease was rendered.  

The veteran presented testimony upon personal hearing on 
appeal in August 1997 before a Member of the Board sitting at 
Pittsburgh, Pennsylvania to the effect that he was not having 
any specific problems with the right knee, except that there 
was swelling of the entire right leg.

The appellant was most recently examined for compensation and 
pension purposes in November 1999 and related that his knee 
pain was getting worse.  He described stiffness upon 
awakening, and escalating pain throughout the day.  It was 
indicated, however, that the nonservice-connected left knee 
was significantly more symptomatic than the right and that 
upon exacerbation of pain in his left leg, he was not able to 
bear weight on that leg, and relied upon the right leg for 
weightbearing.  The appellant stated that as a result of 
trying to stand only on this right leg, he had a tendency to 
fall, and had done so in May or June of 1998.  The veteran 
was noted to ambulate using a cane in his right hand for 
balance and weightbearing.  It was noted that without the 
cane, he had a markedly antalgic limp on the left.  

Upon examination, the right knee was observed to be slightly 
deformed with some soft tissue swelling, but there was no 
evidence of active inflammation.  Range of motion of the 
right knee was from zero to 120 degrees.  It was reported 
that there was considerable crepitus with movement, but that 
there was no evidence of meniscal tear or laxity in the 
ligamentous structure.  It was noted that the veteran was 
reluctant to bear weight on this left leg on that occasion on 
account of considerable pain.  It was reported that 
neurological examination revealed normal reflexes and 
sensation, but that strength in the lower extremities had 
been compromised, especially in the left knee extensors.  
Following examination, pertinent diagnoses of degenerative 
joint disease of both knees, and prior evidence of 
inflammatory joint disease, right knee, most likely colitic 
arthritis, were rendered.  The examiner commented that the 
right knee disability picture was not currently directly 
resulting in any specific manifestations such as weakened 
movement, excess fatigability or pain with use, "except as 
it has contributed to the degenerative arthropathy".  It was 
opined that the degenerative changes were the primary 
culprits in the production of pain, loss of motion, weakened 
movement and fatigability, especially on the left.  


Analysis

Recent VA examination of the right knee has disclosed slight 
deformity with some soft tissue swelling, along with crepitus 
on movement, slightly decreased range of motion and some 
decreased strength.  However, there is no evidence of active 
inflammation, ligamentous laxity of meniscal tear.  It was 
found that the right knee disability was not currently 
directly resulting in any specific manifestations such as 
weakened movement, excess fatigability or pain with use, 
except for that which could be attributed to degenerative 
arthropathy.  The examiner clearly indicated that right knee 
symptoms were primarily due to degenerative changes for which 
service connection is not in effect.  The veteran's 
nonservice-connected left knee was noted to be worse than his 
right, and was shown to be the primary cause of lower 
extremity dysfunction.  

The Board finds, however, that notwithstanding the clinical 
evidence which demonstrates that right knee symptoms are 
primarily related to nonservice-connected degenerative joint 
disease, there is some evidence that disability incident to 
service-connected disability does impact the veteran's right 
knee to some extent.  The VA examiner in November 1999 
indicated that there was prior evidence of inflammatory joint 
disease and suggested that degenerative arthropathy was a 
factor in his right knee symptoms.  Moreover, osteoporosis is 
defined as rarefaction of the bone and may be accompanied by 
pain and deformity.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
943 (26th ed. 1985).  On the basis such evidence, and with 
consideration of DeLuca, the Board is of the opinion that the 
veteran's reported symptoms of right knee pain may be 
considered slight impairment, warranting a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
dating back to the original grant of service connection  See 
Fenderson.  The Board finds, however, that absent a showing 
of more significant objective evidence of right knee 
pathology which may be attributable to the service-connected 
right knee osteoporosis, an evaluation in excess of 10 
percent is not warranted under any applicable rating 
criteria. 

Additionally, the Board has determined that there is nothing 
in the record to indicate that the rating schedule is not 
adequate for evaluating the service-connected disabilities as 
noted above, and there is no showing that a remand to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1998) for consideration of an extra-schedular 
rating is necessary.  See Bagwell v Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
governing criteria for such an award is a finding that the 
case presents such an exceptional or unusual disability 
picture as indicated by such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards which are not demonstrated in this case.

The Board also notes that the service-connected right knee 
disability does not warrant a separate rating under 
Diagnostic Code 5003 in this instance.  See General Counsel's 
opinion in VAOPGCPREC 23-97 (July 1, 1997); 9-98 ((August 14, 
1998).  

Finally, with regard to the medical authority referenced by 
the VA examiner in the clinical opinion rendered in November 
1999, the Board points out that as information obtained from 
those sources was used in granting benefits, the Board finds 
that any violation of Thurber v. Brown, 5 Vet. App. 119 
(1993), is not prejudicial to the veteran.  As well, the 
reference to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY is 
provided purely for definitional purposes to aid in the 
Board's discussion.  Cf. Kirwin v. Brown 8 Vet. App. 148 
(1995), Traut v. Brown 6 Vet. App. 181 (1994).  Use in this 
manner does not conflict with the holding in Thurber.  

The benefit of the doubt has been resolved in favor of the 
veteran to the extent indicated above.


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for heart disease, to 
include as secondary to service-connected ulcerative colitis, 
is denied.

A 10 percent rating for osteoporosis of the right knee is 
granted from January 24, 1991, subject to controlling 
regulations governing the payment of monetary awards.

An initial rating in excess of zero percent for healed 
sacroiliitis is denied between October 3, 1991 and March 20, 
1994.



A 20 percent rating for healed sacroiliitis is granted from 
March 21, 1994, subject to controlling regulations governing 
the payment of monetary awards.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

